Case 1:19-cv-00768-BMC Document 28-3 Filed 12/23/19 Page 1 of 2 PagelD #: 107

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

Lashawn Sharpe, individually and on behalf of all
other similarly situated,
Case No.: 1:19-cv-00768 (BMC)

 

 

Plaintiff,
-against- DECLARATION OF
STEVEN KRAMER
A & W Concentrate Company and Keurig Dr
Pepper Inc.,
Defendants.
I, Steven Kramer, declare as follows:
1. I am Senior Technical Director, Flavor Technology at Keurig Dr Pepper Inc., the

parent company of A&W Concentrate Company. I have been employed by Keurig Dr Pepper
Inc. and its predecessor companies for 25 years. I am responsible for Keurig Dr Pepper Inc.’s
Flavor Technology Team, which includes two certified flavor chemists and one certified junior
flavorist. I am responsible for the creation of flavors for new products and as a technical expert
supporting the Concentrate Commercialization team and the Ingredient team on matters
pertaining to flavors, flavor ingredients and flavor concentrates. I also work closely with Keurig
Dr Pepper Inc.’s manufacturing plant in St. Louis, Missouri, which is responsible for making the
beverage concentrates for A&W Concentrate Company.

2. Throughout my 25-year career at Keurig Dr Pepper Inc. and its predecessor
companies, I have been involved with the concentrates for A&W beverages, and am familiar
with the formulation of the concentrates for both A&W Root Beer and A&W Cream Soda.

3. A&W Concentrate Company uses two-fold vanilla extract — specifically, 2-Fold

Vanilla Extract C28104 — supplied by Firmenich SA, one of the world’s largest flavor ingredient
Case 1:19-cv-00768-BMC Document 28-3 Filed 12/23/19 Page 2 of 2 PagelD #: 108

suppliers, in every batch of A&W Root Beer concentrate. Every bottle and can of A&W Root
Beer contains that concentrate, along with other ingredients (most notably, carbonated water)
added by bottling plants according to a specific formula and verified by quality control testing.

4. Attached hereto as Exhibit A are true and correct copies of product information
for 2-Fold Vanilla Extract C28104 provided to Keurig Dr Pepper Inc. by Firmenich SA. The
documentation confirms that 2-Fold Vanilla Extract C28104 is natural vanilla extract containing
extractives of vanilla beans.

Bi A&W Concentrate Company uses Natural Vanilla Flavor WONF, Product
Number KM-668-925-6 supplied by Givaudan Flavors Corp., another of the world’s largest
flavor ingredient suppliers, in every batch of A&W Cream Soda concentrate. (WOMF is an
industry acronym for “with other natural flavors.”) Every bottle and can of A&W Cream Soda
contains that concentrate, along with other ingredients (most notably, carbonated water) added
by bottling plants according to a specific formula and verified by quality control testing.

6. In response to my inquiry, Givaudan Flavors Corp. provided the Product
Information Material Disclosure attached hereto as Exhibit B. The document confirms that
Givaudan’s Natural Vanilla Flavor WONF, Product Number KM-668-925-6, contains vanilla
extract — that is, extracted real vanilla from vanilla beans in an alcohol solution.

I declare under penalty of perjury that the foregoing is true and correct.

4M
Signed this [S$ day of December, 2019.

 
 

eal
Steven Kramer

 
